Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claims 17 and 18, line 1, “said ball end” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levay, et al. (US.Pat.10,879,022).
Regarding claim 1, Levay teaches a rocker switch comprising: a switch head 22; a button support 12 attached to said switch head and configured to rotate to a first detent position located on a first side (left side) of a center position and a second detent position located on a second side (right side) opposing said first side of said center position; a first lever arm 24 with a first rotation point 36 arranged on said second side; a second lever arm 26 with a second rotation point 46 arranged on said first side; a first circuit switch (30, 34) arranged so as to be switched when said first lever arm is rotated about said first rotation point; and a second circuit switch (44, 34) arranged so as to be switched when said second lever arm is rotated about said second rotation point; wherein moving said switch head in a first direction from a stable position causes: said button support to rotate from said center position to said first detent position; said button support to depress said first lever arm about said first rotation point; and said first lever arm to engage said first circuit switch; and wherein moving said switch head in a second direction opposing said first direction from said stable position causes: said button support to rotate from said center position to said second detent position; said button support to depress said second lever arm about said second rotation point; and said second lever arm to engage said second circuit switch (Figs. 1-2).  
Regarding claim 15, Levay teaches the rocker switch wherein said switch head 22 is generally a trapezoidal prism (Fig. 2).  
Regarding claim 16, Levay teaches the rocker switch wherein said switch head is generally a squircle (Fig. 2).  
Regarding claim 17, as best understood, Levay teaches the rocker switch wherein said ball end 16 is generally a sphere (Fig. 2).  
Regarding claim 18, as best understood, Levay teaches the rocker switch wherein said ball end is generally a capsule (Fig. 2).  
Regarding claim 19, Levay teaches a rocker switch comprising: a switch head 22; a button support 12 attached to said switch head and configured to rotate to a detent position located on a first side (left side) of a center position; a lever arm 24 with a rotation point 36 arranged on a second side opposing said first side of said center position; and a circuit switch (30, 34) arranged so as to be switched when said lever arm is rotated about said rotation point; wherein moving said switch head in a first direction from a stable position causes: said button support to rotate from said center position to said detent position; said button support to depress said lever arm about said rotation point; and said lever arm to engage said circuit switch (Figs. 1-2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levay. 
Regarding claims 12-14, Levay does not teach the first circuit switch being one of a plurality of switches, the plurality of switches being two or three switches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate Levay’s switch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Allowable Subject Matter
Claims 2-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switch further comprising: a first snap feel mechanism, said first snap feel mechanism comprising: a first pin having a ball end, a base, and a center section therebetween; and a first ball bearing; wherein said first lever pushes said first pin against a first pin biasing mechanism; wherein, as said first lever pushes said first pin, said first ball bearing is pushed from being adjacent said center section of said first pin and against a first bearing biasing mechanism by said ball end of said first pin; and wherein said first ball bearing is adjacent said ball end of said first pin when said first lever engages said first circuit switch
Regarding claim 20, the prior art fails to teach or show, alone or in combination, the claimed switch further comprising: a snap feel mechanism, said snap feel mechanism comprising: a pin having a ball end, a base, and a center section therebetween; and a ball bearing; wherein said lever pushes said pin against a pin biasing mechanism; wherein, as said lever pushes said pin, said ball bearing is pushed from being adjacent said center section and against a bearing biasing mechanism by said ball end; and wherein said ball bearing is adjacent said ball end when said lever engages said circuit switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833